Ex-99.906.CERT Aspiriant Global Equity Trust Exhibit 12(b) to Form N-CSR CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Robert J. Francais, President of the Aspiriant Risk-Managed Global Equity Fund, a series of Aspiriant Global Equity Trust, certify to my knowledge that: 1. The N-CSR of the registrant for the period ended August 31, 2013 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. Date: 11/6/13 By /s/ Robert J. Francais Title Robert J. Francais, President I, Hilarie C. Green, Principal Financial Officer of the Aspiriant Risk-Managed Global Equity Fund, a series of Aspiriant Global Equity Trust, certify to my knowledge that: 1. The N-CSR of the registrant for the period ended August 31, 2013 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. Date: 11/6/13 By /s/ Hilarie C. Green Title Hilarie C. Green, Treasurer and Principal Financial Officer A signed original of this written statement required by Section 906 has been provided to the Aspiriant Risk-Managed Global Equity Fund, a series of Aspiriant Global Equity Trust, and will be retained and furnished to the Securities and Exchange Commission or its staff upon request.
